On June 5, 1931, plaintiffs in error, defendants below, filed their petition in error appealing from a judgment rendered December 12, 1930, in favor of plaintiff, wherein the trial court entered judgment for $7,108.30, with interest and costs.
September 23, 1931, plaintiffs in error filed brief, but defendant in error has failed to file brief or to excuse such failure. The examination of the authorities cited in the brief of plaintiffs in error reasonably tends to support the assignments of error. Under the rules of this court, this being the case, this court is not required to search the record to find some theory to sustain the judgment of the trial court. City National Bank v. Coatney, 122 Okla. 233, 253 P. 481; Chicago, R.I.  P. Ry. Co. v. Weaver, 67 Okla. 293, 171 P. 34. This case is reversed and remanded, with directions to the trial court to vacate the judgment of the plaintiff and render judgment for the defendant.
Note. — See under (1) 2 Rawle C. L. 176; R. C. L. Perm. Supp. p. 360.